DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, and 14-16 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Anderson et al (US 2016/0095697 A1) which teaches a silicone prosthesis delivery apparatus for facilitating the transport and subsequent insertion of a silicone prosthesis into a surgically developed pocket of a patient, the apparatus comprising: a flexible, substantially funnel-shaped delivery sleeve configured for receiving and subsequently expelling the prosthesis therefrom, the delivery sleeve comprising: a substantially conical-shaped entry portion and a substantially conical-shaped exit portion; and a tapered free end of the exit portion providing a stretchable exit opening configured for allowing the prosthesis to pass therethrough when the prosthesis is expelled from the exit portion; whereby, with the prosthesis positioned within the exit portion of the delivery sleeve, the delivery sleeve is capable of being manipulated to apply pressure to direct the prosthesis along a length of the exit portion of the delivery sleeve and toward the exit opening, such that the prosthesis may be expelled from the delivery sleeve through the exit opening, however, Anderson fails to teach the entry portion and exit portion opposingly positioned and joined with one another so as to form a relatively larger diameter middle section, the entry portion further configured for being temporarily inverted so as to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774